Citation Nr: 0941098	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  03-34 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbosacral spine.

2.  Entitlement to service connection for arthritis of the 
right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  

The Veteran served on active duty from July 1941 to March 
1946 and received the Bronze Star Medal.  He apparently had 
additional active service in 1950 and 1951.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran failed to appear for a Travel Board hearing in 
September 2006 and has not requested that the hearing be 
rescheduled.  Accordingly, his request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2009).

When this case was most recently before the Board in June 
2009, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.


REMAND

In the June 2009 remand, the Board noted that while active 
service from July 1941 to March 1946 had been verified, the 
service department reported on August 14, 1951, that the 
Veteran had had additional active duty in June and July 1950, 
that he was recalled to active duty on August 1, 1951, and 
that he was still on active duty at the time of the report.  
The Board furthermore noted that the evidence of record did 
not show when this period of active duty ended and that, 
although unlikely, it was possible that additional service 
treatment records pertaining to the later active duty were 
available.  The Board therefore ordered the originating 
agency to attempt to verify the Veteran's periods of active 
service after March 1946, and to obtain any additional 
service treatment records for such period(s) of active 
service.  The originating agency was then to readjudicate the 
Veteran's claims and issue a Supplemental Statement of the 
Case if the benefits sought on appeal were not granted to the 
Veteran's satisfaction.

However, there is no indication that the originating agency 
attempted either to undertake the development ordered by the 
Board or to readjudicate the Veteran's claims.  The U. S. 
Court of Appeals for Veterans Claims has held that compliance 
with a remand is not discretionary and that failure to comply 
with the terms of a remand necessitates another remand for 
corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should attempt to 
verify the Veteran's periods of active 
service after March 1946 and should 
undertake all indicated development to 
obtain any additional service treatment 
records for such period(s) of active 
service.

2.	The RO or the AMC should also undertake 
any other development it determines to 
be warranted.

3.	Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran and his 
representative.  The requisite period 
of time for a response should be 
afforded.  Thereafter, the case should 
be returned to the Board for further 
appellate action, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's 
docket.  This case also must be afforded expeditious 
treatment by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



